BLATCHFORD, District Judge.
In regard to the matters presented by the certificate of the register herein, of March 29th, 1872, the paper A, as referred to by Mr. Malcolm, may properly be regarded as evidence of what items of services Mr. Malcolm claims to have rendered and what disbursements he claims to have made, and as evidence of'the items of alleged services and disbursements for which the assignee claims to be allowed, in his accounts, the sum of $893.80, as paid out by him to Mr. Malcolm. But the items all of them require to be explained, as to the occasion and necessity and value of the services, and the occasion and necessity and amounts of the disbursements, and how they came to be rendered and made, and whether they are, in any event, proper items for this account of the as-signee, or whether they ought to be compensated through some other form of proceeding. The paper and its items, without such explanations, amount to nothing. So far as testimony given may explain any item in the above respects, that item and such testimony may be received in evidence together, for whatever together they may properly indicate.
The register’s views in regard to his duty in auditing an account are correct.
The matter is remitted to the register for further proceedings.